           Case 1:20-cv-08402-AT Document 21 Filed 01/12/21 Page 1 of 3




January 12, 2021                                                                    David W. Bowker
                                                                                      +1 202 663 6558 (t)
By ECF and Email                                                                      +1 202 663 6363 (f)
                                                                            david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

        Re: Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
            No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]
            Pre-Motion Letter for Leave to File Second Amended Complaint

Dear Judge Torres,

        On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this pre-motion letter, pursuant to Rule III.A of your Honor’s Individual

Practices, for leave to file a Second Amended Complaint. The Second Amended Complaint is

enclosed here as Exhibit 1.

        Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave. The court should freely give leave

when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Under this liberal standard, a motion to

amend should be denied only if the moving party has unduly delayed or acted in bad faith, the

opposing party will be unfairly prejudiced if leave is granted, or the proposed amendment is

futile.” Colbert v. Rio Tinto PLC, 2019 WL 10960490, at *5 (S.D.N.Y. July 29, 2019)

(Torres, J.).

        This liberal standard is satisfied here. Since the filing of the Amended Complaint on

November 5, 2020 (Dkt. 12), Plaintiffs recently have amended their positions on the bonds at
             Case 1:20-cv-08402-AT Document 21 Filed 01/12/21 Page 2 of 3




The Honorable Analisa Torres
January 12, 2021
Page 2


issue in this case, for which Defendant, the Bolivarian Republic of Venezuela (“Venezuela”), has

failed to make required interest and principal payments. Thus, the Second Amended Complaint

reflects the most current status of Plaintiffs’ bond positions and claims. There is no issue of

undue delay or bad faith. Nor is there any potential prejudice to Venezuela, which has not yet

been served, and the case scheduling deadlines have been adjourned pending service under the

Foreign Sovereign Immunities Act (see Dkt. 20).

       Because, as just noted, Plaintiffs have not yet served Venezuela, Plaintiffs do not know if

Venezuela is represented by counsel in this matter; nor do Plaintiffs know Venezuela’s position

on this request. As with prior filings in this case, given that we have previously corresponded

with Venezuela’s counsel in a related case, we have copied them on this letter.


Sincerely,




/s/ David W. Bowker
David W. Bowker


cc:    Kent A. Yalowitz
       kent.yalowitz@arnoldporter.com

       E. Whitney Debevoise
       whitney.debevoise@arnoldporter.com
          Case 1:20-cv-08402-AT Document 21 Filed 01/12/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALTANA CREDIT OPPORTUNITIES FUND
SPC, ALTANA CREDIT OPPORTUNITIES
FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,

                             Plaintiffs,                      20 Civ. 8402 (AT)
                                                           [rel. 19 Civ. 2123 (AT)]
              -against-
                                                           [PROPOSED] ORDER
BOLIVARIAN REPUBLIC OF VENEZUELA,

                             Defendant.


       It is hereby ORDERED that Plaintiffs’ request for leave to file their Second Amended

Complaint is granted.

       SO ORDERED.



 Dated: ________, 2021                                _________________________
        New York, New York                                ANALISA TORRES
                                                       United States District Judge
